Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 reads “a outer perimeter” which should be corrected to read “an outer perimeter.” Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blume et al. (US 6,623,259 B1) hereinafter Blume.
Regarding Claim 1 Blume teaches (Fig 11-12A-B) a wear plate assembly (See Fig below) of a drill pump (Fig 10), the wear plate assembly (See Fig below) comprising: a wear plate (see Fig below) extending between a first axial end (64)  and a second axial end (22) , the wear plate comprising: an annular cross-section defined by a bore surface (see Fig below) and a radial seal surface (63), an annular seal groove (groove that holds 67) in the radial seal surface (63) at a position between the first axial end (64)  and the second axial end (22), and a shoulder (see Fig below) extending radially outward from the radial seal surface (63) at the second axial end (22) (Fig 11, 12A-B).
Regarding Claim 2 Blume teaches (Fig 11-12A-B) a radial seal (67) positioned within the annular seal groove (groove that holds 67), the radial seal (67) being compressible in a radial direction (Fig 12A).
Regarding Claim 3 Blume teaches (Fig 11-12A-B) an axial seal (26) positioned against the shoulder (see Fig below) between the first axial end (64) and the second axial end (22) of the wear plate (Fig 12A).
Regarding Claim 4 Blume teaches (Fig 11-12A-B) wherein the axial seal (26) is compressible in an axial direction (Fig 12A).
Regarding Claim 5 Blume teaches (Fig 11-12A-B) a relief groove (25) in the shoulder (see Fig below) of the wear plate, wherein the axial seal (26) is positioned between the radial seal   surface (63) and the relief groove (25) (Fig 12A).
Regarding Claim 6 Blume teaches (Fig 11-12A-B) wherein the relief groove (25) is configured to reduce stress in the wear plate (See Fig below).
Regarding Claim 7 Blume teaches (Fig 11-12A-B) wherein the relief groove (25) provides compression relief to the axial seal (26)in response to the axial seal (26)being compressed into the relief groove (Fig 12A).
Regarding Claim 8 Blume teaches (Fig 11-12A-B) wherein the bore surface (see Fig below) is tubular, defining a central axis, and the wear plate assembly (See Fig below) further comprises a primary seal (67)disposed within the annular seal groove (groove that holds 67) such that the primary seal (67)is coaxial with the bore surface (See Fig below).
Regarding Claim 9 Blume teaches (Fig 11-12A-B) A method comprising: removing a wear plate assembly (See Fig below) from a fluid end bore of a drill pump (Fig 10); placing an axial seal (26) around a radial seal surface (63) of a wear plate of the wear plate assembly; abutting the axial seal (26)against a shoulder (see Fig below) of the wear plate, the shoulder (see Fig below) extending radially outward from the radial seal surface (see Fig below); inserting the wear plate assembly (See Fig below) into the fluid end bore of the drill pump (Fig 10-12); and axially compressing the axial seal (26)between the shoulder (see Fig below) and a surface of the drill pump (Fig 12).
Regarding Claim 10 Blume teaches (Fig 11-12A-B) further comprising removing a radial seal (67) from an annular seal groove (groove that holds 67) of the wear plate assembly (See Fig below) prior to inserting the wear plate assembly (See Fig below) into the fluid end bore of the drill pump (Fig 12A).
Regarding Claim 11 Blume teaches (Fig 11-12A-B) wherein the radial seal  (67) is a first radial seal, the method further comprising: inserting a second radial seal ( when replacing the first one)  into the annular seal groove (groove that holds 67) after removing the first radial seal (Fig 12A).
Regarding Claim 12 Blume teaches (Fig 11-12A-B) wherein inserting the wear plate assembly (See Fig below) into the fluid end bore of the drill pump further comprises radially compressing the radial seal (67) between the fluid end bore and the wear plate (See Fig below).
Regarding Claim 13 Blume teaches (Fig 11-12A-B) wherein the shoulder (see Fig below) includes a relief groove (25), wherein abutting the axial seal (26) against the shoulder (see Fig below) of the wear plate includes placing the axial seal (26) between the relief groove (25) and the radial seal surface (63) (Fig 12A).
Regarding Claim 14 Blume teaches (Fig 11-12A-B) wherein axially compressing the axial seal (26) between the shoulder (see Fig below) of the wear plate and the surface (50) of the drill pump causes at least a portion of the axial seal (26) to be compressed into the relief groove (25) that is configured to reduce an amount of compression of the axial seal (Fig 12A).
Regarding Claim 15 Blume teaches (Fig 11-12A-B) A wear plate for a drill pump comprising: a cylindrical portion extending from a first axial end (64)  to a second axial end (22), the cylindrical portion having an annular cross-section (see Fig below); a shoulder (see Fig below) extending radially outward from the second axial end (22) of the cylindrical portion (Fig 12A); an annular seal space ( the open space formed by groove 25) disposed in the shoulder (see Fig below); and a relief groove (25) extending along an outer perimeter of the annular seal space (Fig 12A).
Regarding Claim 16 Blume teaches (Fig 11-12A-B) a seal (26) configured to be axially compressed between the annular seal space ( the open space formed by groove 25) and a surface of the drill pump (50) (Fig 12A).
Regarding Claim 17 Blume teaches (Fig 11-12A-B) the relief groove (25) is configured to receive at least a portion of the seal (26) to relieve a compression force applied to the seal (Fig 12A).
Regarding Claim 18 Blume teaches (Fig 11-12A-B) the annular seal space (the open space formed by groove 25) is adjacent to a radial outer surface of the cylindrical portion (Fig 11).
Regarding Claim 19 Blume teaches (Fig 11-12A-B) wherein the cylindrical portion further comprises a seal groove (groove that holds seal 67) disposed within the radial outer surface (63) between the annular seal space (the open space formed by groove 25) and the first axial end (64) (Fig 12).
Regarding Claim 20 Blume teaches (Fig 11-12A-B) further comprising a seal (67) disposed in the seal groove (Fig 12A).
Conclusion
Prior art made of record not relied up on are pertinent to applicant’s disclosure. Barnhouse, Jr. et al.  (US 20180202434 A1) teaches wear plate assembly having a seal pack (see Fig 2) .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804. The examiner can normally be reached M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIY TEKA/               Primary Examiner, Art Unit 3745